 


113 HR 3515 IH: Increased Age Limit for Post-9/11 Education Assistance Dependents Act
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3515 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2013 
Mr. McDermott introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to increase the age limit for children using transferred Post-9/11 Educational Assistance. 
 

1.Short titleThis Act may be cited as the Increased Age Limit for Post-9/11 Education Assistance Dependents Act. 
2.Increase of age limit to use transferred Post-9/11 Educational Assistance 
(a)Increase in age limitSection 3319(h)(5) of title 38, United States Code, is amended by striking 26 years each place it appears and inserting 29 years.  
(b)Effective dateThe amendment made by this Act shall take effect as if included in the enactment of the Post-9/11 Veterans Educational Assistance Act of 2008 (title V of Public Law 110–252). 
 
